DETAILED ACTION
Applicants’ arguments, filed 21 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL because it includes rejections over newly cited art that could have been set forth earlier in prosecution but mistakenly were not set forth earlier in prosecution.


Information Disclosure Statement
The information disclosure statement (IDS) includes a reference listing which does not provide a reference date. That reference listing has been crossed out on the IDS. See MPEP 609.04(a)(I), third to last and second to last paragraphs in section. Publications for which no reference date has been provided have been crossed out.


Claim Interpretation
The instantly claimed composition is removable with water with a pH of more than 7. The examiner notes that ocean water has a pH of over 8. See Palmer et al. (Science, Vol. 300, 18 April 2003, pages 480-482), as of Table 1 on page 481 of 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to sol-gel microcapsules that are positively charged, as of Traynor, title and abstract.
As to the required particle of claim 1, Traynor teaches particles in the abstract.
As to the required cationic polymer of claim 1, Traynor teaches cationic polymers in the abstract.
As to the required anionic polymer of claim 1, Traynor teaches a list of anionic polymers in paragraph 0182.
As to the required hydrophilic or water-soluble UV filter of claim 1, Traynor teaches phenylbenzimidizole sulfonic acid in paragraph 0062. This is understood to be a water-soluble UV filter.
As to the required physiologically acceptable volatile medium of claim 1, Traynor teaches an oil in water emulsion in paragraph 0024, as well as other types of emulsions. Both oil and water are understood to be physiologically acceptable volatile media.
As to the requirement of claim 1 that the composition is capable of forming a film, Traynor teaches a film former in paragraphs 0051 and 0170-0179. The skilled artisan would have expected that the composition of Traynor would have been capable of forming a film had the film former been used in the composition.
KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim requires that a film formed by the composition is resistant to water with a pH of 7 and is removable with water with a pH of more than 7. Traynor teaches the following in paragraph 0149, which is reproduced below.

    PNG
    media_image1.png
    131
    465
    media_image1.png
    Greyscale

The skilled artisan would have understood that positively charged ammonium groups would have become neutral as pH increased to above pKa. The above-reproduced paragraph appears to indicate that a positively charged particle adheres 
As to claims 3-4, Traynor teaches polymerized dimethyldiallylammonium chloride, as of paragraph 0158. This reads on the required polymerized quaternary ammonium polymer of claim 3 and the required dialkyldiallylammonium polymer of claim 4.
As to claims 6-7, Traynor teaches a variety of anionic polymers in paragraph 0182, including alginic acid, which is a polysaccharide, ethylene/maleic anhydride copolymer, and carboxymethyl hydroxyethyl cellulose, which is also a polysaccharide.
As to claim 8, Traynor is silent as to the ratio of cationic to anionic polymer, but does teach zeta potential. The skilled artisan would have understood that there would have been a 1:1 molar ratio of cationic groups to anionic groups when the zeta potential is zero as they cationic groups would have balanced out the anionic groups. The abstract of Traynor teaches a large excess of cationic polymer; however, elsewhere in the reference, Traynor teaches a negative zeta potential in paragraph 0149. As such, the skilled artisan would have been motivated to have optimized the ratio of cationic polymer to anionic polymer from a very high number, to achieve the positive charge excess desired by the abstract, to close to zero or an excess of anionic polymer, as 
As to claim 9, Traynor teaches about 0.1% to 20% of a cationic polymer in paragraph 0165. The skilled artisan would have been motivated to have used from a small amount of anionic polymer to achieve a highly positively charged particle or an equivalent amount of anionic polymer to have achieved the particle in paragraph 0149 of Traynor. This would have resulted in an amount of cationic to anionic polymer in combination being slightly higher than 0.1% to almost 40%, wherein the almost 40% is in the case wherein the particle has 20% of cationic polymer, 20% of anionic polymer, and a relatively neutral zeta potential. This would appear to overlap with the claimed range of 0.01% to 20%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 10-12, Traynor teaches phenylbenzimidazole sulfonic acid in paragraph 0062. Traynor teaches terephthalylidene dicamphor sulfonic acid in paragraph 0061. These are understood to read on the claimed requirements.
As to claim 13, Traynor teaches an amount of sunscreens of 1-25% in paragraph 0072. This is within the claimed range.

As to claims 15-16, Traynor teaches the following, as of Example 4, reproduced below.

    PNG
    media_image2.png
    259
    418
    media_image2.png
    Greyscale

As best understood by the examiner, in the above composition, the ingredients other than water are part of the particle. As such, the water is from 20-65%, and the particle would therefore be from about 35-80%. The value of 35% is calculated as 100% minus 65%, and the value of 80% is calculated as 100% minus 20%. This concentration of the particle of 35-80% overlaps with the required concentration of 0.01-60%. Also, this concentration of water, which is a physiologically acceptable volatile medium, of 20-65%, overlaps with the requirement of 50-90% physiologically acceptable volatile medium.
As to claim 18, Traynor teaches an oil in water emulsion as of at least Example 5, paragraph 0305. Also see Traynor, paragraphs 0018 and 0226.

As to claim 20, Traynor teaches a cosmetic in paragraphs 0062-0063.


Claim 1, 3-4, 6-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Stewart (US Patent 5,916,541) and Conrady et al. (US 3,590,118).
Traynor is drawn to sol-gel microcapsules that may be positively charged. Said capsules may comprise a sunscreen active agent. See the rejection above over Traynor by itself. Traynor teaches film formers in paragraphs 0169-0179, citing various additional references in paragraph 0179.
While Traynor teaches film formers, Traynor does not appear to teach a film.
Stewart is drawn to a sunscreen composition, as of Stewart, title and abstract. Said composition may be in the form of a film, as of Stewart, abstract. The film may be provided by being spread and dried on a human being, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. Stewart teaches application to skin in the abstract.
Conrady et al. (hereafter referred to as Conrady) is drawn to films for delivery of insect repellent to skin, as of Conrady, title and abstract. Conrady teaches that the film has the following properties, as of the abstract, reproduced below.

    PNG
    media_image3.png
    161
    470
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition of Traynor into a film, as of Stewart and Conrady. Traynor teaches a composition with film formers, as of paragraphs 0169-0179 of Traynor, and suggests Stewart (US Patent 5,916,541) in paragraph 0179 of Traynor. Stewart then teaches forming a film by application to a human and drying, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. As such, the skilled artisan would have been motivated to have applied the technique of applying a film to a human body by applying a composition and drying it, as of Stewart and Conrady, to the composition of Traynor which comprises film formers, to have predictably formed a film with a reasonable expectation of success. The skilled artisan would have been motivated to have done so at least because Traynor specifically cites Stewart in paragraph 0179 of Traynor, and Stewart specifically cites Condary in column 2 lines 48-58 of Stewart.
As to claims 1 and 22, the claims require a composition that is resistant to water with a pH of less than 7 and removable using water with a pH of greater than 7. Conrady teaches a composition which is easily removal with mild alkaline solution but is resistant to lower pH water such as rain, snow or perspiration. As such, the skilled artisan would have expected that the composition of the combination of Traynor in view of Stewart and Conrady would have had the required properties of being resistant to pH below 7 and being removable with pH above 7. With regard to the additional limitations 
As to claims 3-4, 6-16, and 18-20, the additional limitations of these claims are taught by Traynor. See the rejection above over Traynor by itself, wherein the examiner explained in detail as to why the subject matter of these claims has been rejected over Traynor.
As to claim 22, the claim requires a film with a thickness of more than 1 µm. None of the above references appear to teach the film thickness. However, Stewart does teach the following, as of column 10, lines 46-51, relevant text reproduced below.

    PNG
    media_image4.png
    120
    489
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood that the thickness of the film affects the ability of the film to absorb ultraviolet. Therefore the skilled artisan would have understood that film thickness is a result-effective variable, and would have been motivated to have optimized film thickness in order to have absorbed ultraviolet radiation efficiently with a reasonable expectation of success. The presence of a known result-effective variable (e.g. film thickness, as taught by Stewart) would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.

Response to Arguments
Applicant presented arguments in applicant’s response on 21 July 2021. These arguments appear to be moot in view of the withdrawal of the previously applied rejections and the writing of new rejections by the examiner. As such, applicant’s arguments have not been addressed substantively in this office action.


Close Copending Applications – No Double Patenting
The examiner cites copending applications 16/618755, 16/619887, and 16/770918. These cases have a common inventor/assignee with the instant application and are drawn to similar subject matter. In all of the above-cited cases, the claims are drawn to a particle comprising a cationic polymer and an anionic polymer. However, at the time that this office action has been prepared, the claims in the above-cited cases fail to recite a water-soluble UV filter, or an ingredient that would have acted as a UV filter even if not recognized by the claims. There would have been no motivation for the skilled artisan to have added a UV filter to compositions that do not include a UV filter. 


Terminal Disclaimer
The terminal disclaimer filed on 22 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/062,065 and 16/619,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612